UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4925


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHAQUAN HINES, a/k/a Shy Money, a/k/a Shy Quan, a/k/a Shy,

                Defendant - Appellant.



                              No. 11-4936


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LONNIE LEON JACOBS,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Columbia.        Cameron McGowan Currie,
District Judge. (3:10-cr-01160-CMC-2; 3:10-cr-01160-CMC-1)


Submitted:   March 29, 2012                 Decided:   April 11, 2012


Before NIEMEYER, KING, and FLOYD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Scarlet B. Moore, Greenville, South Carolina; Timothy K.
Truslow, TRUSLOW LAW FIRM, LLC, North Myrtle Beach, South
Carolina, for Appellants.   John David Rowell, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               In     these     consolidated         appeals,     Shaquan     Hines     and

Lonnie Leon Jacobs appeal the sentences imposed on them after

pleading         guilty      pursuant      to       written     plea    agreements       to

conspiracy to possess with intent to distribute 500 grams or

more of cocaine, and to conspiracy to commit Hobbs Act robbery,

respectively.          Counsel for both Hines and Jacobs have submitted

a brief in accordance with Anders v. California, 386 U.S. 738

(1967), stating that they have divined no meritorious grounds

for appeal but requesting that the court review their clients’

guilty pleas and sentences for error.                      Neither Hines nor Jacobs

has filed a pro se supplemental brief.

               Because        neither     Hines      nor      Jacobs   challenged       the

validity of their guilty pleas in the district court, we review

them for plain error.               United States v. Martinez, 277 F.3d 517,

524-27 (4th Cir. 2002).                 Our review of the record reveals that

the district court complied with the dictates of Fed. R. Crim.

P.   11    and      committed      no   error   warranting       correction    on     plain

error review.

               The sentences imposed upon Hines and Jacobs are also

free      of   error.         We    review      a   sentence     for   reasonableness,

applying       an    abuse     of   discretion        standard.        Gall   v.    United

States, 552 U.S. 38, 51 (2007).                        First, we ensure that the

district court committed no significant procedural error, “such

                                                3
as     failing        to     calculate          (or       improperly       calculating)          the

Guidelines range, treating the Guidelines as mandatory, failing

to consider the [18 U.S.C. § 3553(a) (2006)] factors, selecting

a    sentence     based       on    clearly         erroneous      facts,       or     failing    to

adequately explain the chosen sentence.”                            Id.        If no procedural

error    was     committed,         we    review          the   sentence       for     substantive

reasonableness,             taking       into       account       the     “totality       of     the

circumstances.”             Id.     In this respect, “an appellate court must

defer to the trial court and can reverse a sentence only if it

is unreasonable, even if the sentence would not have been the

choice of the appellate court.”                            United States v. Evans, 526

F.3d    155,     160       (4th    Cir.    2008)          (emphasis       in    original).         A

sentence       that    falls       within       a       properly    calculated         Guidelines

range is presumptively reasonable.                          United States v. Allen, 491

F.3d 178, 193 (4th Cir. 2007).

               Our     review       of    the       record       persuades        us    that     the

sentences        of        both    Defendants             are    procedurally          reasonable

inasmuch       as      the        district       court          properly       calculated        the

applicable       Guidelines          ranges         and    appropriately         explained       the

sentences in light of the § 3553(a) factors.                              The sentences were

also substantively reasonable in light of the totality of the

circumstances, particularly as Hines’ sentence fell within the

applicable Guidelines range and Jacobs’ fell below it.



                                                    4
            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    We therefore affirm the judgment of the district court.

This court requires that counsel inform Hines and Jacobs, in

writing,    of   the    right   to    petition    the   Supreme    Court    of   the

United States for further review.                If Hines or Jacobs requests

that   a   petition     be   filed,   but    counsel    believes   that     such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                    Counsel’s motion

must state that a copy thereof was served on Hines and Jacobs.

We   dispense    with    oral   argument     because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                         5